Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 01/27/2022 is acknowledged. 
Claims 1, 6 have been amended.
Claims 2-3 are cancelled.
Claims 1, 4-8 are being considered on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101507658, Machine Translation, hereinafter R1) in view of Kim et al. (US 2002/0160079, hereinafter R2) with Endo et al. (US 2012/0282243) as evidence.

Amended claim 1 is a composition comprising a carbohydrate that is fermented with at least one microorganism selected from the group consisting of C. lactis, Z. rouxii, S. fragilis,  S. lactis. The fermented product comprises alcohol at 0.01-4.0% by volume. Amended claim 1 recites a first and a second carbohydrate source wherein the second carbohydrate source is at 10-50 wt.% of the first carbohydrate source. Amended Claim 6 is a method for producing the fermented product comprising mixing the fermented 
Claim 1 - R1 disclose a product wherein a koji comprising wheat flour is fermented. (Testing Example 1). 
Claim 2, 3 - R1 discloses the addition of polished wheat to the koji. The polished wheat is added at 5-15 wt.% of the koji. (Testing Example 2)
It is noted that the first carbohydrate source comprises wheat flour and the second carbohydrate source is polished wheat that is added at 5-15 wt.% of the first carbohydrate source. Therefore, the percentage of the second carbohydrate source overlaps the range recited in amended claims 1 and 6. 
R1 teaches of adding a saline solution to the koji at 5-10 wt.%. (page 8, par. 4-5).
Claim 1 - R1 discloses that the mixture may be fermented using Saccharomyces, Zygosaccharomyces or Pichia species. (page 9, par. 2)
Claim 4 - The mixture is fermented for 5-30 days at 25-35C. (page 9, par. 7)
Claim 6 - R1 discloses adding red pepper powder, starch sugar, soy sauce, salt, spice, flavor enhancer, etc. to the fermented mixture to produce the red pepper paste. (page 9, par. 8)
Claim 6 - R1 discloses a method for preparing a koji, fermenting the koji and mixing it with red pepper powder and other ingredients. (Embodiments 1, 2, 3). 
While R1 discloses the use of yeasts of the genera mentioned above, R1 is silent regarding the yeast species recited in claim 1. R1 is also silent to the alcohol concentration in the range recited in claim 1.
R2 discloses a red pepper soypaste wherein soybean koji, rice koji and wheat flour are mixed with red pepper , salt and water and fermented with Zygosaccharomyces rouxii. The mixture is fermented at 25 C for 60 days to obtain a pepper soypaste. (Example 6).
R2 does not explicitly disclose the alcohol content of the fermented product, however, as disclosed by Endo et al. a composition comprising soybeans and wheat may be fermented using Zygosaccharomyces rouxii [0075-0079], producing alcohol in the range 0.5-4.0% by volume. The fermentation is carried out at 20-35 C for 7-90 days. [0058].  The alcohol range disclosed by Endo has a significant overlap with the alcohol range presently claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce a red pepper paste comprising a fermented soybean product using low alcohol producing, salt tolerant yeasts such as Z. rouxii as disclosed by R2 and evidenced by Endo. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a fermented red pepper paste comprising low alcohol content. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101507658, Machine Translation, hereinafter R1) Kim et al. (US 2002/0160079, hereinafter R2), further in view of  KR 855665 (English Abstract, hereinafter R3) with Endo et al. (US 2012/0282243) as evidence.
R1 and R2 are silent to the inclusion of an herbal extract in the red pepper paste product.
Claim 5 - R3 discloses a red pepper paste comprising herbal extract. (Title)
R3 the herbal extract comprises angelic root, jujube, flos lonicerae, agastache rugose, licorice root, liriope root, and cortex cucommiae. (Abstract, Description).
Therefore, the inclusion of an herbal extract in the red pepper paste would have been motivated and obvious over the teachings of R3.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant argues that claims 1 and 6 have been amended and are limited to a first and second carbohydrate raw material; wherein the second carbohydrate raw material is at 10-50 wt.% of the first carbohydrate material. 
	a.	Please see R1’s disclosure wherein a first wheat/soy flour is fermented to produce a koji. The prepared koji is then mixed with polished wheat (second carbohydrate source) at 10-15 wt.% of the first carbohydrate source. 
	2.	Applicant argues that although R1 suggests adding steamed soybean to the wheat flour koji, it mealy teaches adding the soybean so that its content is 5-10% based on the total weight of the primary mixture.
	a.	It is evident that the final mixture disclosed by R1 comprises two carbohydrate sources. The first carbohydrate exists in the wheat flour koji and the second is the polished wheat that is added to the wheat flour koji at 10-15%.  Since the first koji comprises wheat flour, the 10-15 wt.% of the second source based on the weight of the koji; will be a higher percentage based on the wheat flour component. 
	3.	Applicant argues that the Kim ref. does not cure the deficiencies of KR 101507658 (R1).
	a.	Kim ref. (R2) teaches of the use of the yeast species as presently claimed in producing fermented red pepper paste. The genera of the yeast are clearly disclosed by R1. Kim (R2) is only used to disclose the species that may be used in producing a fermented red pepper paste. 
	4.	Applicant argues that although Kim discloses using wheat flour as a carbohydrate raw material, it fails to disclose or suggest wheat rice, whole wheat, quinoa or defatted soy flour as a carbohydrate raw material. 
	a.	the use of wheat flour and polished wheat, soybeans, etc. are disclosed by R1. R2 does not have to repeat those teachings again. Furthermore, these materials are all known raw materials in making koji. For instance when soybeans are taught by the primary reference, using soybean flour is just a modification of the raw material that is well within one’s ordinary skill in the art. Applicant is referred to US 2018/0249740 at para. [0045] and [0049] that discloses other sources of carbohydrates comprise rice flour, glutinous rice flour, barley flour, mixed rice flour, defatted soybean flour, etc. 
	5.	Applicant argues that the Endo ref. does not cure the deficiencies of R1 and R2.
	a.	Endo ref. is an evidentiary reference that discloses the use of Zygosaccharomyces rouxii and the alcohol content of the fermented product in the range 0.5-4.0 % by volume. It is generally known that under the conditions of koji 
	6.	Applicant argues that the KR 855665 (R3) does not cure the deficiencies of R1, R2 and Endo.
	a.	R3 discloses the addition of herbal extracts to red pepper paste. Therefore, it offers a solution to a problem with which the Applicant was concerned.  Instant claim 5 is limited to the use of herbal extracts to the fermented product.
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2018/0160079) discloses a method of producing koji from soybean hypocotyl. The use of defatted soybean flour is disclosed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAMID R BADR/Primary Examiner, Art Unit 1791